Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 22 June 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					22-23 June 1824
				
				22 Notwithstanding I have just closed a sheet I shall continue to write, as I know however trifling my subject; you will be pleased to see that I am sufficiently recovered to be amused or interested by the little occurences which pass around me—Yesterday was a day of incessant rain and we were shut up in the House the whole day of course obliged to seek amusement in whatever shape it might offer Mr. Foot a young Lawyer from Virginia, not more than twenty who has  a pretty property independent of friends or Guardians; came here in quest of health, finding the place very dull he quitted us last Evening to return home He is a young man of very good natural abilities; but I suspect of very dissipated habits, and unsettled principles—Mr Porterfield says he will squander his fortune and Kill himself before he is thirty; which I think highly probable—he is above receiving advice, and possesses all the arrogant dogmatism so peculiar to the Virginia characters, blended with many amiable qualities—Mr Caruthers is a Pensylvanian of extremely mild unasuming manners, strong natural powers, not much cultivated by education—His history is a melancholy one. his father, Mother, Sister and brother having been poisoned by a young Woman, a resident in Carlisle in a fit of jealousy; who put arsenic into the butter at breakfast, which occasioned the death of the three former, and an incurable lameness in the latter, who is now an eminent Lawyer at Carlisle—Johnson takes great pleasure in conversing with him; more particularly as he has resided formerly in Carlisle, and is acquainted with many of this Gentlemans friends—He is full of annecdotes concerning the famous Judge Brekenridge; some of which are very good, denoting if not craziness at least extraordinary excentricity—Mr Claggett is a Virginia Farmer very wealthy, very indolent, excessively fond of the good things of this world, but very unwilling to produce them at any great expence of personal labour—his manners are remarkably mild and benevolent; and he appears the very emblem of good nature without possessing any great natural power of mind—He forms a striking contrast to his friend Mr Porterfield, who is shrewd and rough, with a quick discernment and considerable sharp coarse wit—a man of property and a Member of the Virginia Legislature—They are particularly attentive to their sick friend; being both Bachelors devote themselves to his sick bed; and spare his Wife the cares of attendance—Mr Morgan they think will recover so far as to be able to return home before he dies: but there is not much prospect of his ever being well—It is said he is an intemperate man, much given to profane swearing even on what we have thought to be his death bed—Mr. Clagget told us an excellent annecdote concerning a Roman Catholic and Clergyman and a Presbyterian Minister who met one another in the Street at Shepards Town. The Priest was carrying a saddle on his Shoulder, when the Minister stopped, and asked him what he had done with his horse? he answered that he was dead. Upon which the Minister said, he hoped he had said a Mass for him? the Priest replied that had been a useless ceremony, as the Horse had turned Presbyterian a few hours before he expired—22 Mr Clagget left us this morning but is to return in a week Mr Caruthers goes tomorrow and we shall be left almost alone—I wish you could come here for a few weeks as the Water is very beneficial in the complaint from which you have suffered so many years. Johnson brought word from Town that Mrs. Tod intended calling on me to day or tomorrow—the day has passed but she has not paid her visit—I received a Letter with a fine printed silk bill from a Mrs. Smith, requesting me to attend her Concert this Eveng I accordingly made arrangements to go; but could not procure a Carriage—Mr Morgan is much worse, but Mr Porterfield had a Carriage got ready but there came up such a heavy Cloud we would not venture—Mr Caruthers is to leave us tomorrow morning, and our company will be reduced to four—Dr Watson called this Evening and complimented me much of the change in my looks They say that this is the Jouvence of America; and if I believed all that people tell me regarding the change for the better which has taken place in my appearance I should be obliged to admit that these Springs had some of the attributes of that far famed fountain—but I much fear that notwithstanding all this flattery you must be content to find me still an old woman; with half if not all the ails and whimseys which are common to the Sex—If I only keep as well as I now feel, I shall be grateful to heaven and you for my restoration to comparative health—23 Mary was very ill all night in consequence of taking too much of the Water—Unfortunately she is so wilful that it is impossible to make her listen to reason; and I think that although it is probable she will in the end be much benefited by her experiment; it will probably be some days before she will be able to go about—Mrs. Morgan is expected tomorrow—Mr M. is again in a stupor and his death hourly anticipated—Mr Caruthers has delayed his departure Johnson is already in despair, and I fear will derive but little benefit from the Waters on account of his anxious nature—John prophecied correctly, for he is already taking Salts, and will probably soon take Calomel—If you have not sent the Carriage when this reaches you I believe I will delay my journey another week—It is cruel not to write us a line I have heard from you but once since I left you—Yours Ever
				
					L C Adams.
				
				
			